Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/21/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagley, Jr. et al. (US Patent 11,232,262 B2).
Regarding Claims 1, 9 and 15, Bagley teaches an information processing apparatus (see Fig.1A, Fig.2 and Col.25, Line 5-16), comprising:
circuitry (see Fig.2 (204) and Col.25, Line 16-19), configured to:
identify a work target and work content of work, based on first voice data sent from a terminal for inputting utterance about the work by a worker (see Fig.1A (102a,104a), Fig.3 (320,340,350), Col.27, Line 62-67 and Col.30, Line 16-36, speech commands for controlling industrial machines);
determine whether the work content indicated by the first voice data satisfies predetermined condition based on the work target and work content of work that are identified (see Fig.3 (360) and Col.21, Line 45 – Col.22, Line 19, performing an action or communicating a response if a prerequisite condition is not satisfied);
and when the work content indicated by the first voice data does not satisfy the condition, control to transmit to the terminal of transmission source of the first voice data, notification indicating that the condition is not satisfied (see Fig.3 (360) and Col.21, Line 45 – Col.22, Line 19, performing an action or communicating a response if a prerequisite condition is not satisfied).
Regarding Claims 2, 10 and 16, Bagley further teaches wherein the circuitry is configured to: generate second voice data indicating that the condition is not satisfied, when the work content indicated by the first voice data does not satisfy the condition (see Fig.3 (360), Col.19, Line 25-42 and Col.21, Line 45 – Col.22, Line 19, audio response); and control to transmit the second voice data to the terminal of the transmission source of the first voice data (see Fig.1A (101a,102,105), Fig.3 (360), Col.21, Line 45 – Col.22, Line 19 and Col.23, Line 54 – Col.24, Line 7).
Regarding Claims 3, 11 and 17, Bagley further teaches wherein the circuitry is configured to: determine whether the work content indicated by the first voice data satisfies predetermined condition related to implementation order of the work (see Fig.1A (102,104), Col.13, Line 46-61 and Col.21, Line 45 – Col.22, Line 19, task flow with predetermined requirements).
Regarding Claims 5, 13 and 19, Bagley teaches further teaches wherein the circuitry is configured to: determine whether the work content indicated by the first voice data satisfies the condition corresponding to the work target of the work that is identified, among a plurality of conditions respectively corresponding to a plurality of work targets (see Fig.1A (102,104) and Col.21, Line 45 – Col.22, Line 19, multiple industrial machines and their predetermined operating requirements).
Regarding Claim 7, Bagley teaches further teaches wherein the circuitry is configured to: identify the work target and work content of the work based on analysis result of the voice data transmitted from a plurality of terminals used by a plurality of workers, each terminal for inputting utterance about work performed by each of the plurality of workers (see Fig.1A (101,105), Fig.3 (320,350,360), Col.23, Line 54 – Col.24, Line 7) and Col.30, Line 16-36, user inputs from multiple different devices);
and when the work content indicated by the first voice data does not satisfy the condition, control to transmit notification indicating that the condition is not satisfied to the terminal of the transmission source of the first voice data, among the plurality of terminals used by the plurality of workers (see Fig.3 (360) and Col.21, Line 45 – Col.22, Line 19, performing an action or communicating a response if a prerequisite condition is not satisfied).
Regarding Claim 8, Bagley teaches further teaches wherein the circuitry is configured to: determine whether the work content indicated by the first voice data satisfies a predetermined condition based on the work target and work content of the work that are identified (see Fig.3 (360) and Col.21, Line 45 – Col.22, Line 19, communicating a warning or prompt if a prerequisite condition is not satisfied, providing no warning or prompt if a prerequisite condition is satisfied);
and update information indicating implementation status of the work stored in memory when the predetermined condition is determined to be satisfied (see Col.13, Line 46-61, implementing task flow with planning, anticipation and recording).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley, Jr. et al. (US Patent 11,232,262 B2) in view of Bonham (US Pub. 2017/0308839 A1).
Regarding Claims 4, 12 and 18, Bagley teaches the apparatus of Claim 1 but fails to teach wherein the circuitry is configured to determine whether work implementation status satisfies predetermined temporal condition based on the first voice data.
Bagley, however teaches implementing a task slow with predetermined requirements and prerequisite conditions (see Col.13, Line 46-61); and determining whether the work content indicated by the first voice data satisfies predetermined condition (see Fig.3 (360) and Col.21, Line 45 – Col.22, Line 19, performing an action or communicating a response if a prerequisite condition is not satisfied).
Bonham, however, teaches implementing a work order with timing and scheduling requirements (see paragraph [0097]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Bagley’s apparatus a circuitry is configured to determine whether work implementation status satisfies predetermined temporal condition based on the first voice data. The motivation would be to include a task flow with timing or scheduling requirements, and to ensure that a task slow is meeting a timing or scheduling requirement.
Regarding Claims 6, 14 and 20, the rationale provided for the rejection of Claim 4 is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672